United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3084
                                    ___________

Roman Bermudez-Garcia,                 *
                                       *
            Petitioner,                *
                                       * Petition for Review of an
      v.                               * Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General, *
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                              Submitted: April 6, 2009
                                 Filed: April 7, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Honduran citizen Roman Bermudez-Garcia (Garcia) petitions for review of an
order of the Board of Immigration Appeals affirming an immigration judge’s (IJ’s)
denial of Garcia’s request for a continuance. Garcia argues that the IJ abused his
discretion by denying a continuance.2 This court has held that the IJ’s discretionary

      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
       Garcia’s other arguments--that the IJ did not comply with the regulations,
should have ruled on his eligibility for temporary protected status, and denied him due
decision to deny a motion for continuance is not subject to appellate review. See
Ikenokwalu-White v. Gonzales, 495 F.3d 919, 923-24 (8th Cir. 2007) (no jurisdiction
to review IJ’s decision to deny continuance of alien’s removal hearing); Grass v.
Gonzales, 418 F.3d 876, 879 (8th Cir. 2005) (same). We are bound to follow this
precedent. See United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994) (panel of
this court is bound by prior Eighth Circuit decision unless prior decision is overruled
by this court sitting en banc).

      Accordingly, we deny the petition.
                     ______________________________




process--are not reviewable because Garcia has not exhausted his administrative
remedies. See Ming Ming Wijono v. Gonzales, 439 F.3d 868, 871-72 (8th Cir. 2006)
(if petitioner fails to raise issue in appeal to Board of Immigration Appeals, petitioner
has not exhausted administrative remedies, which precludes consideration of claim in
petition for review).

                                          -2-